Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (20160133516), in view of Kim (20080067697).


    PNG
    media_image1.png
    315
    473
    media_image1.png
    Greyscale

Regarding claim 1, Ito teaches an display apparatus, comprising: 
a substrate (503) including a display area (151/161; par. 31) and a peripheral area (152/153; par. 31) outside the display area; 
a first drive circuit (see 102 in fig. 5A above) located in the peripheral area; 
a first insulating layer (502) over the substrate in the display area and the peripheral area, the first insulating layer including a plurality of first contact holes (106) located in the display area and a plurality of first dummy contact holes (105) in the peripheral area such that the plurality of first dummy contact holes are located between the plurality of first contact holes and the first drive circuit (please see figure above).
	Ito fails to teach:
a second insulating layer filing the plurality of dummy contact holes
	Kim teaches a plug wherein the plug has plug spacers composed of an insulative material (par. 58). Such spacers decrease contamination and add structural stability.
	Thus, if would have been obvious to a PHOSITA al the time said invention was
made to utilize aforementioned teachings of the secondary prior art(s) in the primary
prior art(s) due to aforementioned reason(s}.
	Regarding claim 2, Ito teaches an display apparatus as claimed in claim 1, further comprising: first wirings filling the plurality of first contact holes (par. 34); and first connecting wirings connecting the first wirings to the first drive circuit, the first connecting wirings passing between the plurality of first dummy contact holes (see fig. 2 and 4 which shows portion 103 connecting vias of active elements this would be the case f all TFTs).  
	Regarding claim 3, Ito, in view of Kim, teaches an display apparatus as claimed in claim 1, further comprising a second drive circuit located in the peripheral area, wherein the first insulating layer further includes a plurality of second contact holes in the display area and a plurality of second dummy contact holes in the peripheral area such that the plurality of second dummy contact holes area located between the plurality of second contact holes and the second drive circuit, and the second insulating layer fills the plurality of second dummy contact holes (please see fig. 5A which shows these elements; further see Kim 9par. 58) and rejection of claim 1 above which teaches about the insulating layer within the via holes).  
	Regarding claim 4, Ito, in view of Kim, teaches an display apparatus as claimed in claim 3, further comprising: first wirings filling the plurality of first contact holes; second wirings filling the plurality of second contact holes; first connecting wirings connecting the first wirings to the first drive circuit, the 23 SD-T 1821-CA1-YPCconnecting wirings passing between the plurality of first dummy contact holes; and second connecting wirings connecting the second wirings to the second drive circuit, the second connecting wirings passing between the plurality of second dummy contact holes (please see fig. 5A which shows these elements; further see Kim 9par. 58) and rejection of claim 1 above which teaches about the insulating layer within the via holes).  
	Regarding claim 12, Ito, in view of Kim, teaches an display apparatus as claimed in claim 1, further comprising a plurality of first semiconductor layers between the substrate and the first insulating layer, wherein at least a part of an upper surface of each of the plurality of first semiconductor layers that faces the first insulating layer is located at a lower end the plurality of first contact holes (par. 18 teaches semi elements on the substrate; semiconductor elements on the substrate, under 502).  
	Regarding claim 14, Ito, in view of Kim, teaches an display apparatus as claimed in claim 1, wherein at least a portion of an edge of the display area has a round shape, and the plurality of first dummy contact holes are located adjacent to the portion of the edge of the display area having the round shape. (see fig. 1 which shows round edges)  

Allowable Subject Matter
Claims 4-11 (please note their dependencies) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 (please note dependencies) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894